Citation Nr: 0942581	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-08 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for L4-S1 radiculopathy with right foot drop due to an April 
2002 surgery at the Department of Veterans Affairs Medical 
Center in Nashville, Tennessee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1950 to 
October 1953.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2006, a 
statement of the case was issued in February 2007, and a 
substantive appeal was received in March 2007.  A Board 
hearing at the RO was held in July 2008.  

In June 2009, the Board referred this case for an independent 
medical expert opinion, which was completed in July 2009.  In 
August 2009, the Veteran indicated that he had no further 
argument or evidence to submit.    


FINDING OF FACT

The Veteran's L4-S1 radiculopathy with right foot drop was 
not reasonably foreseeable consequence, and was caused by 
lack of proper skill and error in judgment during the April 
2002 VA surgery


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for L4-S1 radiculopathy with right foot drop due to 
the VA April 2002 surgery are met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002);  38 C.F.R. § 3.361 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for L4-S1 radiculopathy with right foot 
drop due to an April 2002 surgery at the VA  Medical Center 
in Nashville, Tennessee (VAMC).  Initially, the Board notes 
that 38 U.S.C. § 1151 was amended by section 422(a) of Pub. 
L. No. 104-204.  The revised law is applicable to all claims 
filed on or after October 1, 1997.  Because the appellant's 
claim for DIC was filed after this date, the amended law is 
applicable.  See VAOPGCPREC 40- 97 (Dec. 31, 1997).

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the Veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The medical evidence of record showed that on April 11, 2002, 
the Veteran underwent a decompressive lumbar laminectomy for 
lumbar spinal stenosis at L4-5; repair of durotomy; and 
foraminotomities of L4 and L5 bilaterally.  Such surgery was 
performed by A.K., M.D., who was the Chief Resident of 
Neurosurgery at the VAMC at that time.  Prior the surgery, a 
VA treatment record showed that the risks and benefits were 
discussed with the Veteran.  Further, a copy of the executed 
release form pertaining to the surgery has been associated 
with the claims file.    Importantly, the operative report 
showed that upon performing the foraminotomy on the right, a 
durotomy was made.  The pre- and post-operative diagnosis was 
lumbar spinal stenosis with neurogenic claudication.  The 
discharge summary showed right extremity weakness and the 
Veteran was required to ambulate with a walker.  

Follow up VA treatment records showed that the Veteran 
suffered from chronic right leg edema with foot drop since 
the lumbar surgery.  The treatment records also showed that 
the Veteran's neurological deficits had severely altered his 
lifestyle, limiting his activities, such as fishing and 
outdoor work.  He wore a plastic orthotic device to prevent 
foot drop and was able to ambulate only with physical 
support.  Post-operative EMG studies were abnormal and showed 
persistent evidence of acute denervation, motor unit dropout, 
and chronic reinervation in the right lower extremity 
muscles.  These findings were most suggestive of a 
localization to right L4-S1 roots.  Treatment records in 2004 
continued to give an assessment of status-post L3-L5 
laminectomy with residual right foot drop, muscle weakness 
and paresthesias with a poor prognosis.  

Correspondence dated in November 2005 from Dr. A.K. explained 
that at the time of surgery, there was a durotomy along the 
right L5 nerve root which was repaired primarily.  After 
surgery, the Veteran was noted to have a right foot drop.  
Dr. A.K. opined that the surgery clearly contributed to his 
postoperative deficit being a right foot drop.  

A March 2007 VA opinion from the Veteran's treating nurse 
practitioner indicated that prior to the surgery, the Veteran 
complained of no weakness, foot drop or loss of function in 
legs and had no loss of bowel and bladder control.  Since the 
surgery, he had never recovered full function and was forced 
to use a walker for ambulation due to lower extremity 
weakness and foot drop.  His life changing symptoms were felt 
to be directly related to condition that occurred while he 
was having surgery on his back.  

At the July 2008 Board hearing as well as in other statements 
of record, the Veteran and his wife, testified as to the 
additional problems he had with respect to his right lower 
extremity immediately following surgery.  He also 
acknowledged that he signed a release, but was never told 
that this additional disability was one of the risks.  His 
wife, who is a retired registered nurse, indicated that she 
thought the nerves were accidentally damaged during the 
surgery.  

The July 2009 independent medical expert opinion observed 
that the April 11, 2002 operation was complicated by a 
laceration of the spinal dura mater (durotomy) above and 
along the L5 nerve root on the right.  The attendant bleeding 
was controlled and the dura mater was closed appropriately.  
No mention was made in the operative record of the status of 
the underlying nerve roots.  In the immediate post operative 
period, the Veteran was unable to move his right foot or to 
bear his entire body weight on his right leg.  Clinical 
examination and subsequent electro-myographic evaluations 
documented the presence of a right-sided multiple level 
radiculopathy involving nerve roots L4, L5 and S1.  

The opinion continued that isolated inadvertent laceration of 
the spinal dura matter is a recognized and relatively common 
(.5-3%) complication of decompressive lumbar spine surgery.  
If there was no associated injury to the spinal nerve roots 
(which are located immediately beneath the dura mater) and if 
the laceration can be closed in a watertight fashion, the 
complication is of no clinical consequence.  However, the 
occurrence of a durotomy signals that inappropriate force had 
been inadvertently applied to the spinal dural sac and 
frequently to the delicate nerve roots within.  Therefore, 
when a patient emerges from anesthesia following a lumbar 
decompressive procedure complicated by a durotomy and 
immediately has objective evidence of nerve root dysfunction, 
it must be assumed that a direct injury to the nerve roots 
had occurred, probably at the time of the durotomy.  When 
multiple nerve roots on the same side can be demonstrated to 
have impaired function, the degree of injury is extensive, 
and the chance of recovery very poor.  

In the expert's opinion, it is highly probably that this 
operative complication and its neurological consequences 
(permanent multi-level radiculopathy) are due to either an 
error in judgment or a lack of proper skill on the part of 
the operating surgeon, and the additional disability 
manifested by this radiculopathy was not a reasonably 
foreseeable consequence of this surgical procedure.  

Initially, the Board notes that the medical evidence of 
record clearly shows that the Veteran incurred an additional 
disability of his right lower extremity as a result of the 
April 2002 VA surgery.  Nevertheless, the Board must still 
determine whether this risk was reasonably foreseeable as 
well as due to any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA.  In the instant matter, the Board accepts the 
independent medical expert's July 2009 opinion as the most 
probative medical evidence on the issue of whether error in 
judgment and lack of adequate skill on the part of VA during 
the April 2002 surgery caused the Veteran's L4-S1 
radiculopathy with right foot drop because it was based on a 
review of all historical records and contained a detailed 
rationale for the medical conclusions.  See Boggs v. West, 11 
Vet. App. 334 (1998).  Moreover, the medical expert provided 
precise reasons and bases for the conclusions that he reached 
concerning the Veteran's L4-S1 radiculopathy with right foot 
drop and made specific reference to the pertinent evidence in 
reaching these conclusions.  He also unequivocally stated 
that the Veteran's additional disability was not a reasonably 
foreseeable consequence.  Therefore, the Board finds that 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
warranted.

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant. 38 U.S.C.A.  § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151, the satisfaction of VCAA requirements is rendered 
moot. 

The Board notes, however, that in March 2006, while this 
appeal was pending, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App.473 
(2006), in which the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, and that a proper VCAA notice should inform the 
claimant that, if service connection is awarded, VA will 
assign a disability rating and effective date for the award.  
Id. 

Here, the Veteran has not been provided with notice of the 
type of evidence necessary to establish a disability rating 
or an effective date for his award of service connection.  It 
is anticipated that the RO will ensure compliance with all 
with respect to the disability evaluation and the effective-
date elements when effectuating the Board's decision.
 

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
Veteran's L4-S1 radiculopathy with right foot drop is 
warranted.  The appeal is granted, subject to the law and 
regulations governing the payment of monetary benefits.     




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


